Citation Nr: 0815933	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability, to 
include back sprain and degenerative disc/joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served in the Marine Corps from November 1959 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, denied the 
veteran's April 2003 claim for service connection for his 
back disability.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's back disability, to include back sprain and 
degenerative disc/joint disease is related to his service.


CONCLUSION OF LAW

The veteran's low back disability, to include back sprain and 
degenerative disc/joint disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A May 2003 letter satisfied the VA's duty to notify under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the veteran 
of what evidence was needed to establish his service 
connection claim, what the VA would do and had done, and what 
evidence he should provide.  The May 2003 letter, issued 
prior to the initial unfavorable decision by the AOJ, also 
informed the veteran that it was his responsibility to 
support his claim with appropriate evidence, and that he 
should send information describing additional evidence to the 
RO.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service medical 
records have been obtained.  Additionally, the veteran was 
provided with a VA examination in May 2005.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.





Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.1(k), 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007). 

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The veteran contends that he acquired a back disability as a 
result of his time in service.  In his August 2005 
substantive appeal, the veteran states that his lower back 
pain originated while on active duty, and that it was 
aggravated by the heavy lifting and equipment movements 
required by his job as a jet engine mechanic.  In his May 
2005 VA examination, the veteran similarly told the examiner 
that he strained his lower back while trying to move a 
"palate of jacks" that was too heavy.

The veteran's service medical records show that he was 
diagnosed with a sprained back in August 1961.  These records 
also show that, in all four of his medical reports after 
August 1961-dated November 1973, March 1978, March 1980, and 
November 1980-he reported being in good health, and he 
checked boxes indicating that he neither had recurrent back 
pain, nor wore a brace or back support.

In his May 2005 VA examination, the veteran told the examiner 
that he went to sick call in 1961 or 1963 for his sprained 
back, and that he was treated with pain medications.  He was 
never given any bedrest or surgery, and although he was given 
light duty, he was subsequently able to resume his full duty.

In the veteran's May 2005 statements to the VA examiner, he 
contradicted his November 1973, March 1978, March 1980, and 
November 1980 statements in his service medical records by 
stating that he had experienced low back pain with flareups 
at least twice a month until the 1980s.  In either case, the 
veteran has not produced objective evidence of any back 
condition between his August 1961 diagnosis and his May 2005 
VA examination, a span of forty-three years.  The lack of 
objective evidence showing complaints, symptoms, or findings 
of a disability for many years after the period of active 
duty is itself evidence which tends to show that the 
condition did not first manifest during active duty.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
intervening forty-three year period between diagnoses of a 
back disorder suggests that his claimed back disability is 
not connected to any incident in service.

The veteran's May 2005 VA examination report shows that the 
veteran currently has L5-S1 disc degeneration, as well as 
articular facet hypertrophy and spondylosis throughout the 
lumbar spine.  Specifically, the veteran has facet 
hypertrophy and spondylosis at L1-L2; articular facet 
hypertrophy and spondylosis at L2-L3; minor facet hypertrophy 
and spondylosis at L3-L4; mild facet hypertrophy and 
spondylosis at L4-L5; and mild degenerative disc spondylosis 
at L5-S1.  The VA 
examiner did not give an opinion as to the cause of the 
veteran's back condition.  However, as noted above, the 
veteran has not provided evidence showing that his current 
back condition is related to his August 1961 back sprain.

The only evidence the veteran has submitted that supports his 
claim is his own statements asserting that his back disorder 
has been long-standing and is related to service.  With no 
apparent medical expertise or training, he is not competent 
to comment on the presence, or etiology, of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, his 
statements do not establish the required evidence needed, 
that is, a nexus between the appellant's back disorder and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Because the veteran has failed to present competent medical 
evidence showing that his back disability, to include back 
sprain and degenerative disc/joint disease was caused by his 
time in service, his claim for service connection is denied.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for a back 
disability, to include back sprain and degenerative 
disc/joint disease; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  As such, the veteran's claim is denied.





ORDER

Service connection for a back disability, to include back 
sprain and degenerative disc/joint disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


